Citation Nr: 0810851	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-34 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether a timely substantive appeal was filed regarding a 
September 24, 2003, VA rating decision.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The veteran had active military service from June 1983 to 
August 1992.

This appeal arises from a March 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  Jurisdiction of this case was transferred 
to the RO in Los Angeles, California.


FINDING OF FACT

The veteran did not file a substantive appeal within one year 
of the date on which the September 24, 2003, rating decision 
was mailed to him or within sixty days from December 7, 2004, 
the date on which the statement of the case was mailed to 
him.


CONCLUSION OF LAW

The requirements for a timely substantive appeal from the 
September 24, 2003, rating decision have not been met.  
38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The provisions of 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 
3.159 are not applicable to this claim on appeal because the 
appeal turns on a matter of law and not on the underlying 
facts or development of the facts.  Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2002); Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002). Consequently, the Board is not required 
to address the RO's efforts to comply with the duty to notify 
and duty to assist with respect to the issue presently on 
appeal.

Analysis

Appellant review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a); 
38 C.F.R. § 20.200.

After the statement of the case is provided to the appellant, 
he must file a formal appeal within sixty days from the date 
the statement of the case is mailed, or within the remainder 
of the one-year period from the date the notification of the 
RO decision was mailed, whichever period ends later.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202(b); see also 
Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (where a 
claimant did not perfect an appeal by filing a timely 
substantive appeal, the RO rating decision became final).  By 
regulation, this substantive appeal must consist of either 
"a properly completed VA Form 9...or correspondence containing 
the necessary information."  Cuevas v. Principi, 3 Vet. App. 
542, 546 (1992); 38 C.F.R. § 20.202.

The formality of perfecting an appeal is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a notice of disagreement and a substantive 
appeal.  See Roy v. Brown, 5 Vet. App. 554 (1993).  The 
formal appeal permits the appellant to consider the reasons 
for an adverse RO decision, as explained in the statement of 
the case, and to formulate and present specific arguments 
relating to errors of fact or law made by the RO.  38 C.F.R. 
§ 7105(d)(3); See also Roy, supra.

In the instant case, the RO denied the veteran's claim for an 
increased evaluation for irritable bowel syndrome by a 
September 24, 2003, rating decision.  The veteran was sent 
notice of this decision on September 29, 2003, and his NOD 
was received on December 3, 2003. The RO then issued a 
statement of the case on December 7, 2004.  The veteran's 
substantive appeal was received by the RO on February 23, 
2005.  Because the veteran's substantive appeal was received 
more than 60 days after the mailing of the statement of the 
case and more than one year after the mailing of the rating 
decision, his substantive appeal was untimely.

The veteran asserts that, due to a change of address, he did 
not receive the statement of the case until late February 
2005, and filed a substantive appeal shortly thereafter.  
However, the Board notes that the veteran did not furnish the 
RO with notice of a change in address, nor was the December 
2004 statement of the case returned to the RO as 
undeliverable.  

The Court has held that, absent evidence that a claimant 
notified VA of a change of address and absent evidence that 
any notice sent to the claimant at his last known address was 
returned as deliverable, VA is entitled to rely on the 
address provided.  See Woods v. Gober, 14 Vet. App. 214 
(2000).  In addition, if he changed addresses without 
informing VA, it is the veteran's responsibility to keep VA 
advised of his whereabouts.  If he does not do so, "there is 
no burden on the part of the VA to turn up heaven and earth 
to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).

As to the veteran's assertion that the U.S. Postal Service 
failed to timely forward the December 2004 statement of the 
case, the Board notes that there is a presumption of 
regularity under which it is presumed that government 
officials "have properly discharged their official duties."  
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA 
need only mail notice to the last address of record for the 
presumption to attach).  This presumption of regularity in 
the administrative process may be rebutted by "clear evidence 
to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 
(1999).

Here, the Board finds the veteran's mere assertion that he 
did not receive the statement of the case until more than two 
months after it was mailed is not sufficient to rebut the 
presumption of regularity in the administrative process.  The 
record shows that the statement of the case was sent to the 
veteran at his last known address of record on December 7, 
2004.  The statement of the case not returned by the U.S. 
Postal Service.  Thus, the Board is satisfied that the 
veteran was properly and promptly provided the December 2004 
statement of the case.

As such, this situation does not serve to render the 
veteran's substantive appeal timely.  Consequently, the 
September 2003 rating decision became final when the veteran 
did not complete his appeal within the prescribed time, and 
the appeal must be denied as a matter of law.  38 C.F.R. § 
20.1103; see also Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

A timely substantive appeal was not received to complete an 
appeal from a September 2003 rating decision, and the appeal 
is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


